Citation Nr: 0107055	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  97-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
patellofemoral syndrome of the right knee, from the initial 
grant of service connection.  

2.  Entitlement to a compensable rating for service-connected 
patellofemoral syndrome of the left knee, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1989 to May 1996.  
The record also shows that the veteran had more than three 
years and eleven months of additional prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the RO 
which granted service connection for patellofemoral syndrome 
of the right and left knee, each rated noncompensably 
disabling, effective from May 3, 1996, the day following the 
veteran's discharge from service.  A personal hearing at the 
RO was held in March 1997.  


REMAND

The VA orthopedic examination conducted in February 2000 is 
inadequate for rating purposes.  Although the veteran 
reported in outpatient treatment records in 1998 and 1999 
that his knees sometimes buckled, the orthopedic evaluation 
in 2000 made no mention of the stability of the knees.  This 
information is necessary in order to rate the disability of 
each knee.  Thus, another VA examination must be conducted.

In addition, the RO's attention is directed to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 
2096, (the Act) which was signed by the President on November 
9, 2000.  The Act made several changes to chapter 51 of title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, which defines VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim and eliminated from section 5107(a) the necessity of 
submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  The RO should assure 
that the provisions of this new Act have been complied with.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 

which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for his service connected 
disability of the knees.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained, including those from the 
Philadelphia VA Medical Center. 

3.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the current severity of the 
service connected disability of each 
knee.  Notification of the date, time, 
and place of the examination should be 
sent to the veteran.  The claims folder 
must be made available to the examiner 
for review prior to the examination, and 
the examiner should confirm that he/she 
reviewed the file in connection with the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The examiner should respond to the 
following queries.  (The answers should 
be numbered to correspond to the 
questions posed.)

I.  Describe the left knee and right 
knee and indicate whether there are 
any findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  Any 
instability should be described as 
mild, moderate or severe.  

II.  Determine the range of motion 
of the knees in degrees.  The 
examiner should indicate whether 
there is any ankylosis of either 
knee; and, if so, the position in 
degrees should be given.  For VA 
purposes, normal flexion is to 140 
degrees and normal extension is to 0 
degrees.  

III.  Determine whether each knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  

IV.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when each knee is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis (express in 
degrees) due to pain on use or 
during flare-ups.  

V.  Determine whether the veteran 
has arthritis of either knee.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to the Veterans Claims 
Assistance Act of 2000; 38 C.F.R. §§ 4.40 
and 4.45; the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997) (A 
claimant who has arthritis and 
instability of the knee may be rated 
separately under Diagnostic Codes 5003 
and 5257); and Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found).  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to the date and time the examination 
was scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



